 1    Ford Elsaesser, ISB #2205
      Bruce A. Anderson, ISB #3392
 2    ELSAESSER ANDERSON, CHTD.
      320 East Neider Avenue, Suite 102
 3    Coeur d'Alene, ID 83815
 4    Tel: (208) 667-2900
      Fax: (208) 667-2150
 5    ford@eaidaho.com
      brucea@eaidaho.com
 6
 7    John C. Terlaje
      LAW OFFICE OF JOHN C. TERLAJE
 8    Terlaje Professional Bldg., Suite 216
      194 Hernan Cortez Ave.
 9    Hagåtña, Guam 96910
10    Telephone: (671) 477-8894/5
      john@terlaje.net
11
12    Counsel for Debtor-in-Possession
13
14                            IN THE DISTRICT COURT OF GUAM
                                    TERRITORY OF GUAM
15                                 BANKRUPTCY DIVISION
16
17   In re:                                    Chapter 11

18   ARCHBISHOP OF AGAÑA,                      Case No. 19-00010
     a Corporation Sole,
19
20   Debtor.

21
                               NOTICE OF CHANGE OF ADDRESS
22
23
               COMES NOW, the Archbishop of Aga͠na, by and through its attorney Bruce A.
24
      Anderson of Elsaesser Anderson Chtd., and makes the following change of address to the
25
26    creditor listed in the Mailing Matrix:

27
28


      NOTICE OF CHANGE OF ADDRESS - 1
               Case 19-00010 Document 202 Filed 06/27/19 Page 1 of 2
 1
 2
            From:                                To:
 3
 4          Marist Brothers of the Schools       Marist Province Center
            70-20 Juno St.                       NDDU-IBED Lagao Campus
 5          Forest Hills, NY 11375-5840          PO Box 42
                                                 9500 General Santos City, Philippines
 6
 7
 8          DATED this 26th day of June, 2019.

 9                                               ELSAESSER ANDERSON, CHTD.

10
                                                 /s/ Bruce A. Anderson
11                                               Ford Elsaesser
                                                 Bruce A. Anderson
12
13
                                                 -and-
14
                                                 THE LAW OFFICE OF JOHN C. TERLAJE
15
16
                                                 /s/ John C. Terlaje
17                                               John C. Terlaje
18
19
                                  CERTIFICATE OF SERVICE
20
21   I hereby certify that, on June 26, 2019, in accordance with Fed. R. Civ. P. 5(b)(3), a true
22   copy of the foregoing was served via the Court’s CM/ECF notification facilities to those
     parties who are registered CM/ECF participants in this case, and the U.S. Trustee.
23
24   I swear under penalty of perjury that the foregoing is true and correct to the best of my
25   knowledge, information and belief.

26
            Dated: June 26, 2019          /s/ Bruce A. Anderson
27                                                Bruce A. Anderson
28


     NOTICE OF CHANGE OF ADDRESS - 2
            Case 19-00010 Document 202 Filed 06/27/19 Page 2 of 2
